—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about August 5, 1996, which, in an action for abuse of process, granted defendant’s motion to dismiss plaintiffs complaint for failure to state a cause of action, unanimously affirmed, without costs.
The Family Court temporary order of protection obtained by defendant against plaintiff was both issued and used for its intended purpose, i.e., to restrain plaintiffs commission of the family offenses alleged in the petition pending a resolution on the merits (see, Butler v Ratner, 210 AD2d 691, 693, lv dismissed 85 NY2d 924). This is established by the parties’ stipulation in the Supreme Court divorce action, which amended such order only to provide for visitation, and Family Court’s decision, after hearing the facts concerning defendant’s false representations in obtaining such order, nevertheless to deny plaintiffs motion to dismiss the proceeding, issue a new, albeit less rigorous, temporary order of protection, and schedule a trial. Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.